Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group III (claims 7-8) and Parkinson’s disease in the reply filed on March 3, 2021 is acknowledged. 
Claims 1-8 are pending. Claims 1-6 are withdrawn without traverse (filed 3/3/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 3, 2021. 
3.	Claims 7-8 are under examination with respect to Parkinson’s disease in this office action.

Specification
4.	The disclosure is objected to because of the following informalities: The use of the term “EpigenaseTM” ([00121]), “Tissue-Tek®” ([00130]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent . Appropriate correction is required.


Claim Rejections - 35 USC § 112

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for reducing neuronal cell death, promoting neuronal survival and alleviating motor function deficits in Parkinson disease (PD) after transplanting the claimed vitamin-C treated ventral midbrain-type neural stem cells (VM-NSCs) to a subject suffering from PD, does not reasonably provide enablement for a method for treating a neurological disease, including preventing and curing PD and other recited neurodegenerative diseases by transplantation of the claimed vitamin C-treated VM-NSCs  as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with The specification does not enable the invention of claims 7-8 that is directed to a method of prevention and curing.
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 7-8 are drawn to a method of treating a neurological disease including PD comprising administering vitamin C-treated VM-NSCs to a subject. The instant specification discloses that intrastriatally transplanting vitamin C-treated VM-NSCs to a rat model of PD reduced neuronal death, promoted neuronal survival of TH+ dopaminergic neurons and alleviated motor function deficits in the rat model of PD (see [00155]-[0158] of the instant specification). The claims encompass a method of preventing and curing neurological diseases including PD and other recited neurodegenerative diseases in view of paragraph [0087] of the specification and the Collins Cobuild-English online dictionary.
Applicant is not enabled for a method of preventing a person from getting a neurological diseases including PD and other recited neurodegenerative diseases. Based on paragraph [0087] of the specification and the Collins Cobuild-English online 
[0087] The "treatment" used herein refers to all actions involved in preventing…. a preventive means in addition to a therapeutic means.

However, neither the specification nor the prior art provides guidance as to how to prevent a person from getting a defined or undefined neurological diseases including PD and other recited neurodegenerative diseases caused by any possible mechanisms.  Any individual has a potential to develop any neurological disease including PD and other recited neurodegenerative diseases. The specification fails to teach how to identify or predict when and which one of us would be susceptible to the claimed neurological disease including PD and other recited neurodegenerative diseases, and predict when we would need transplantation of the claimed vitamin C-treated VM-NSCs to prevent the diseases. Neither the specification nor the prior art teaches that administration of the claimed vitamin C-treated VM-NSCs can prevent a person from getting any neurological disease including PD and other recited neurodegenerative diseases. In addition, the cause of the neurological disease including PD and other recited neurodegenerative diseases cannot be determined; and it can also be due to a genetic mutation, which is a natural process. The specification fails to provide sufficient guidance to enable one of skill in the art to practice the invention as it pertains to a method of prevention and curing. Further, the specification also fails to provide specific guidance as to what specific amount of vitamin C-treated VM-NSCs can be used and thus would be effective to prevent a neurological disease including PD and other recited neurodegenerative diseases caused by all possible mechanisms. Thus, a skilled artisan cannot contemplate a right amount to prevent the neurological disease or to prevent a 
Further, the specification fails to provide sufficient guidance to enable one of skill in the art to practice the full scope of the claimed invention without undue experiments because of the complexity and unpredictability of the diseases and failure to provide support a correlation between the animal model of PD induced by 6-OHDA and the pathogeneses or causes of all forms of neurological diseases including other recited neurodegenerative diseases including Alzheimer’s diseases (AD), Huntington’s diseases (HD), amyotrophic lateral sclerosis (ALS) and neuronal diseases caused by caused by spinal cord injury in view of Falkenburger et al. (see p. summary Falkenburger et al., J. Neural. Transm, 2006; 70:261-268), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). 
Each type of animal models of neurodegenerative diseases only reflects part of pathogenesis of the disease as taught by Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). Applicant obviously intended to treat all forms of neurological diseases by using the claimed vitamin C-treated VM-NSCs. However, the specification fails to provide a well-established correlation among different forms of neurological diseases caused by different mechanisms. The specification fails to establish that different forms of neurological diseases including different forms of AD or other neurodegenerative diseases caused by different mechanisms can be treated by the same drugs or same conditions or have the same effects in response to the same 
Therefore, in view of the lack of guidance in the specification, the unpredictability of the inventions, the breadth of the claims, and the current status of the prior art, undue experimentation would be required of a skilled artisan to perform in order to practice the claimed invention as it pertains to a method for treating including preventing and curing a neurological disease including PD by administering the claimed vitamin C-treated VM-NSCs. 

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-8 are drawn to a method of treating a neurological disease comprising administrating vitamin C-treated ventral midbrain-type neural stem cells (VM-NSCs) to a subject. Dependent claim is directed to different neurological disorders including Parkinson’s disease.
Bagga et al. teaches a method of treating Parkinson’s disease comprising transplanting VM-NSCs in the presence of vitamin C to an animal model of Parkinson’s disease, a rat of Parkinson’s disease induced with 6-OHDA (see p. 765, 2nd col.; p. 767-772, in particular), which meets the limitation recited in instant claims in view of paragraphs [0088] and [0098] of the published Application because the rat  meets the limitation of “subject” (see paragraph [0098] of the instant specification) and the VM-NSCs were isolated from the ventral mesensephalon of the E14 embryos and were cultured and suspended in DMEM/F12 supplemented with 100uM vitamin C (i.e. ascorbic acid) before transplantation, which meets the limitation “vitamin C-treated VM-NSCs” (see paragraph [0088]). In addition, the VM-NSCs treated with vitamin C taught by Bagga express Nurr1 as evidenced by Min et al. (see abstract p. 27; p. 28; Ming et al., Prog. Nat. Sci., 2004; 14:26-30). Note that the claimed vitamin C-treated VM-NSCs are not limited to VM-NSCs expressing specific markers. Thus, claims 7-8 are anticipated by Bagga et al.
[0088] The term "vitamin C treatment" used herein refers to treatment of vitamin C in NSC expansion before transplantation of midbrain-type NSCs, and thus means that vitamin C is not treated after transplantation or during in vitro differentiation.

[0098] In this specification, the term "subject" may refer to a vertebrate to be tested for treatment, observation or experiments, preferably a mammal, for example, a dog, a cat, a rat, a human, etc.





8.	Claims 7-8 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by Shoji et al. (US2016/0177260, published Jun 23, 2016, filed Aug 6, 2014). 
Shoji et al. (US2016/0177260) teaches a method of treating Parkinson’s disease (PD) in a subject suffering from PD, comprising transplanting VM-NSCs cultured from human NSCs treated with ascorbic acid (vitamin C) and expressing a midbrain-specific factor, Foxa2, Lmx1a and/or Nurr1, to the subject (see abstract; [0164]-[0167]; example 5; paragraphs [0016]; [0025]; [0028]-[0040]; [0045]-[0058]; [0059]-[0101]; [0104]; [0112]; examples 1-5, in particular), which meets the limitation recited in instant claims in view of paragraphs [0085] and [0110] of the published Application. Based on paragraph [0085] and [0110] of the instant specification, the claimed "ventral midbrain-type NSCs (VM-NSCs)" are the NSCs expressing a midbrain-specific factor, which is selected from the group consisting of Foxa2, Lmx1a and Nurr1 and were cultured from human iPS as taught by Shoji (see paragraphs [0129]-[0168], examples 1-5). Thus, claims 7-8 are anticipated by Shoji et al. (US2016/0177260).
[0085] In one exemplary embodiment of the present invention, the term "ventral midbrain-type NSCs (VM-NSCs)" may be the NSCs expressing a midbrain-specific factor, which is selected from the group consisting of Foxa2, Lmx1a and Nurr1.

[0110] …..Human NSC cultures were derived by in vitro differentiation of hESCs (H9) and cultured as described in the following reference. [Rhee, Y. H…. (2011) Protein-based human iPS cells efficiently generate functional dopamine neurons and can treat a rat model of Parkinson disease. The Journal of clinical investigation 121, 2326-2335]…….




Conclusion

9.	NO CLAIM IS ALLOWED.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooper et al. (US2013/0108669, published May 2, 2013, priority Apr 16, 2010) teaches a method of treating Parkinson’s disease (PD) in a subject suffering from PD, comprising transplanting VM-NSCs cultured from human NSCs treated with ascorbic acid (vitamin C) and expressing a midbrain-specific factor, Foxa2, Lmx1a and/or Nurr1, to the subject (see abstract; paragraphs [0074]-[0076]; example1; [0008]-[0022]; [0032]-[0039]; [0042]-[0049]; [0051]; [0053]-[0070]; example 1-2).
Chung et al. (US2013/0052268, published Feb 28, 2013) teaches a method of treating Parkinson’s disease (PD) in a subject suffering from PD, comprising transplanting VM-NSCs cultured from human NSCs treated with ascorbic acid (vitamin C) and expressing a midbrain-specific factor, Foxa2, Lmx1a and/or Nurr1, to the subject (see abstract; paragraphs [0011]-[0022]; [0089]-[0095]; [0138]-[0150]; examples 2-6; claims 1-21).
JO et al. (US2019/0169576, published Jun 6, 2019, priority Mar 14, 2016) teaches a method of preparing and maintaining midbrain-like organoid comprising cultured VM-NSCs cultured from human NSCs treated with ascorbic acid (vitamin C) and expressing a midbrain-specific factor, Foxa2, Lmx1a and/or Nurr1 for treatment of 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
March 13, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649